Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, examiner’s interpretation is that claim corresponds to fig. 15 of the specification.  As such, the driving transistor, storage capacitor, first switching transistor, second switching transistor correspond to M3, Cst, M1 and M2, respectively (considering the top electrode of M3 as the source electrode).  On the other hand, it is unclear regarding the correspondence of the third switching transistor according to the limitation “a third switching transistor disposed between the source terminal of the driving transistor and the extra voltage supply line.”  The examiner’s understanding is that the third switching transistor is M7, which is connected between the data line and the monitoring line (the monitoring line is capable of supplying a correction signal to the source of M3 via M2; note the extra voltage supply line corresponds to the monitoring line).  As such, “a third switching transistor disposed between the source terminal of the driving transistor and the extra voltage supply line” is incorrect and should actually be “a third switching transistor disposed between the data line and the extra voltage supply line” instead.  Claims 2-4 do not resolve the issue of claim 1.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the pixel circuit comprises: 
a driving transistor configured to control an amount of electric current supplied to a light-emitting element; 
a storage capacitor disposed between a gate terminal of the driving transistor and the power supply line; 
a first switching transistor disposed between the power supply line and the driving transistor; 
a second switching transistor disposed between a source terminal of the driving transistor and the data line; and 
a third switching transistor disposed between the data line and the extra voltage supply line, and 
wherein the third switching transistor supplies a signal voltage different from the data signal to the driving transistor from the extra voltage supply line, of claim 1 (fig. 15).
Chaji (US 2012/0299978) teaches circuits for programming, monitoring, and driving pixels in a display. Circuits generally include a driving transistor to drive current through a light emitting device according to programming information which is stored on a storage device, such as a capacitor. One or more switching transistors are generally included to select the circuits for programming, monitoring, and/or emission. Circuits advantageously incorporate emission transistors to selectively couple the gate and source terminals of a driving transistor to allow programming information to be applied to the driving transistor independently of a resistance of a switching transistor.
Specifically, Chaji teaches a pixel circuit in which transistor 216 is connected between Vdata line and source/drain of driving transistor 214 (via capacitor 218), and in which transistor 212 is connected between monitor line 208 and the source/drain of driving transistor 214.  The emission control transistor 222 located below driving transistor 214 is simply a variation of the first switching transistor located above the driving transistor as claimed.  However, Chaji does not teach the storage capacitor as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628